MEMORANDUM **
The facts and procedural posture of the case are known to the parties, and we do not repeat them here. The Board of Immigration Appeals (“BIA”) affirmed the immigration judge’s denial of the Petitioners’ request for cancellation of removal based on their failure to demonstrate the exceptional and extremely unusual hardship to a qualifying relative that is required under 8 U.S.C. § 1229b(b). Because this is a sufficient and independent basis for denying both Petitioners’ requests for cancellation of removal, the BIA did not need to address the other independent basis relied upon by the IJ when it denied Florez Ramirez’s request for relief, and its failure to do so was not error. Moreover, we lack jurisdiction to review the BIA’s hardship determination. 8 U.S.C. § 1252(a)(2)(B).
The BIA also did not err when it declined to consider new evidence presented by the Petitioners on appeal before the BIA. Under regulations effective September 25, 2002, the BIA is not permitted to “engage in factfinding in the course of deciding appeals.” 8 C.F.R. § 1003.1(d)(3)(iv). Rather, it must remand to the IJ if the new evidence is required in deciding the case. Id. Although the Petitioners filed a motion for remand before the BIA, they have not challenged the BIA’s denial of that motion on appeal.
The petition for review is DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.